EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT effective as of the 31st day of January, 2010 (the “Effective
Date”)
 
BETWEEN:
GRID PETROLEUM CORP., a public company incorporated under the laws of the State
of Nevada, with an office at 45 Cove Park Road NE, Calgary, AB, T3K 5XB
 
(the “Employer”)
 
OF THE FIRST PART
 
AND:
 
PAUL WATTS, of 52 Barons Keep,Gliddon Road, London, W14 9AU
 
(the “Executive”)
 
OF THE SECOND PART
 
WHEREAS:
 
A. WHEREAS the Employer wishes to employ the Executive and the Executive wishes
to be employed by the Employer as the President and Chief Executive Officer
(“CEO”) of the Employer;
 
B. WHEREAS the Employer acknowledges that the Executive commenced his employment
on January 31st, 2010; and
 
C. WHEREAS the Employer and the Executive wish to clarify the terms of the
Executive’s employment with the Employer.


 
NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the parties hereto
agree as follows:
 
 
1.  
EMPLOYMENT, TERM, POSITION, DUTIES, ETC.

 
1.1 Employment.  The Employer hereby employs the Executive and the Executive
hereby accepts employment upon the terms and conditions as set out in this
Agreement.
 
1.2 Term.  This Agreement will be for an indefinite period and may be terminated
by the Executive or the Employer in accordance with Section 5 of this Agreement
(the “Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Position.  The Executive will serve as the President and Chief Executive
Officer of the Employer.
 
1.4 Duties.  The Executive will perform such duties as are assigned to the
Executive by the Employer, including those regularly and customarily performed
by a President and Chief Executive Officer, including responsibility for all
activities regarding the Employer, its subsidiaries, and its joint venture
companies (collectively, the “Duties”).  The Executive, from time to time, will
provide written progress reports, satisfactory in form and content to the
Employer, with respect to the Duties.
 
2.  
COMPENSATION

 
2.1 Salary and Work Commitment.  The Employer will pay to the Executive a salary
of US $8,000 per Month, payable in monthly installments, in arrears, subject to
all required tax withholdings, statutory and other deductions (“Base Salary”).
With an incremental rise of US $500 per quarter until an amount of US $10,000
per month is achieved. The Executive will be required to provide the Duties to
the Employer a minimum of three (3) days per week (the “Time Commitment”).  The
Base Salary and Time Commitment will be reviewed six (6) months from the date of
execution of this Agreement.
 
2.2 Reimbursement of Expenses.  The Employer will reimburse the Executive for
all reasonable travelling and other expenses actually and properly incurred by
him in connection with his Duties hereunder in accordance with the Employer’s
policies, provided that such expenses will be subject to annual presentation to
the Board of Directors, and such expenses may be subject to further verification
by the Audit Committee or the Board of Directors of the Employer.  For all such
expenses, the Executive will furnish the Employer with such statements, receipts
or other reasonable documentation and within the applicable time period as may
be reasonably required by the Employer.
 
2.3 Vacation.  The Executive will be entitled to a minimum annual vacation of
four weeks.  The Executive will use his best efforts to ensure that such
vacation is arranged with the Employer in advance such that it does not unduly
affect the operations of the Employer.
 
3.  
EXECUTIVE OBLIGATIONS

 
3.1 Confidential Information.  The Executive will not, either during the term of
this Agreement or at any time thereafter, without specific consent in writing,
disclose or reveal in any manner whatsoever to any other person, firm or
corporation, nor will he use, directly or indirectly, for any purpose other than
the purposes of the Employer, the private affairs of the Employer or any
confidential information which he may acquire during the term of this Agreement
with relation to the business and affairs of the directors and shareholders of
the Employer, unless the Executive is ordered to do so by a court of competent
jurisdiction or unless required by any statutory authority.
 
3.2 Non-Disclosure Provisions.  The Executive will be subject to further
non-disclosure provisions contained in Schedule “A” to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3 Full Time and Efforts.  During the term of the Executive’s employment
pursuant to this Agreement, the Executive will devote his full time and effort
and attention to the Duties.
 
3.4 Employer’s Policies.  The Executive acknowledges and agrees that the
Executive is bound by the various employment and other policies of the Employer,
notwithstanding that those policies may be varied, changed, deleted or added to,
from time to time.  It is the Executive's responsibility to familiarize himself
with the current policies and to observe them.  If there is an express conflict
between any such policies and this Agreement, then this Agreement governs.
 
3.5 Employer’s Property.   Upon the termination of the Executive’s employment
with the Employer for any reason, or whenever requested by the Employer, the
Executive will deliver to the Employer all property belonging to the Employer,
including, without limitation:
 
(a)  
any keys, security cards, passwords, devices, documents, papers, plans,
materials or other property, and any copies or reproductions thereof, which may
have come into the Executive’s possession during the course of the Executive’s
employment with the Employer;

 
(b)  
any items of any nature created by the Executive in the course of his
employment, whether completed or not;

 
(c)  
any communications or documentation transmitted by, received from, or stored in
the Employer’s computer, email or voicemail systems, regardless of any personal
content; and

 
(d)  
any Confidential Information as defined in Schedule “A” to this Agreement.

 
3.6 Medical Disability.  If the Executive is on leave for medical reasons, or
the Executive requests a change in the Duties or hours of work for medical
reasons, the Executive agrees to cooperate with the Employer in obtaining any
information reasonably necessary for assisting the Employer with assessing the
Executive’s ability to work and any accommodations required of the Employer.
 
4.  
NON-SOLICITATION

 
4.1 Non-Solicitation.  During the term of this Agreement and for a period of one
year from the date of termination of this Agreement for any reason, the
Executive will not:
 
(a)  
solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, contractors, consultant, customer or prospective
customer of the Employer as at the date of termination of this Agreement, to
become a supplier, contractor, consultant, or customer of any business or
enterprise that competes with the Employer;

 
(b)  
solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee of the Employer as at the date of termination of this
Agreement, to become an employee of any business or enterprise that competes
with the Employer.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
TERMINATION

 
5.1 Termination for Cause.  Notwithstanding any other provision in this
Agreement, the Employer may terminate the employment of the Executive at any
time without notice or pay in lieu thereof for “Cause”, defined below, or death
of the Executive.
 
5.2 Definition of “Cause”.   For the purposes of this Agreement “Cause”
includes:
 
(a)  
fundamental breach of this Agreement by the Executive;

 
(b)  
in the opinion of the Employer, poor performance by the Executive after being
advised as to the standard required;

 
(c)  
any intentional or grossly negligent disclosure of any Confidential Information
by the Executive;

 
(d)  
any improper use of the Employer’s property;

 
(e)  
violation of any local, state or federal statute by the Executive, including,
without limitation, an act of dishonesty such as embezzlement or theft, whether
committed during the course of or in relation to the Executive’s employment with
the Employer or otherwise;

 
(f)  
conduct by the Executive that, in the opinion of the Employer, is materially
detrimental to the business or financial position of the Employer, including
conduct that has the potential to injure the reputation of the Employer if the
Executive is retained as an Executive of the Employer; and

 
(g)  
any and all omissions, commissions or other conduct which would constitute just
cause at law.

 
5.3  
Termination Without Cause.  Either the Executive or the Employer may terminate
the Executive’s employment without cause, upon the notice set out below:

 
(a)  
the Executive may resign upon giving to the Employer one (1) month’s prior
written notice; and

 
(b)  
the Employer may terminate the Executive’s employment at any time without cause
upon providing to the Executive one (1) month’s prior written notice.

 
5.4                  Release.  By providing the payment as set out in this
Agreement, the Employer will be released from all salary and severance
obligations owing or becoming owed to the Executive arising out of this
Agreement, the Executive’s employment or the Executive’s termination.
 
 
4

--------------------------------------------------------------------------------

 
 
6.  
GENERAL PROVISIONS

 
6.1 Notices and Requests.  All notices and requests in connection with this
Agreement will be deemed given as of the day they are received either by
messenger, delivery service, or mailed by registered or certified mail with
postage prepaid and return receipt requested and addressed as follows:
 
(a)  
If to the Employer:

GRID PETROLEUM CORP.
45 Cove Park Road NE, Calgary, AB
T3K 5XB
 
with a copy to:
Scott P. Doney, Esq.
Cane∙Clark LLP
3273 E. Warm Springs Rd.
Las Vegas, NV 89120
 
(b)  
If to the Executive:



PAUL WATTS
52 Barons Keep,
Gliddon Road,
London,
W14 9A4
 
or to such other address as the party to receive notice or request so designates
by written notice to the other.
 
6.2 Agreement Voluntary.  The parties acknowledge and declare that in executing
this Agreement they are each relying wholly on their own judgment and knowledge
and have not been influenced to any extent whatsoever by any representations or
statements made by or on behalf of the other party regarding any matters dealt
with herein or incidental thereto.
 
6.3 Agreement Equitable.  The parties further acknowledge and declare that they
each have carefully considered and understand the provisions contained herein,
including, but without limiting the generality of the foregoing, the Executive's
rights upon termination and the restrictions on the Executive after termination
and agree that the said provisions are mutually fair and equitable, and that
they executed this Agreement voluntarily and of their own free will.
 
6.4 Agreement Non-Assignable.  This Agreement and all other rights, benefits and
privileges contained herein may not be assigned by the Executive.
 
6.5 Enurement.  The rights, benefits and privileges contained herein will enure
to the benefit of and be binding upon the respective parties hereto, their
heirs, executors, administrators and successors.
 
 
5

--------------------------------------------------------------------------------

 
 
6.6 Entire Agreement.  This Agreement, including any schedules referred to in
this Agreement, supersede all prior representations, arrangements, negotiations,
understandings and agreements between the parties, both written and oral,
relating to the terms and conditions of the Executive’s Employment with the
Employer and sets forth the entire complete and exclusive Agreement and
understanding between the parties relating to the terms and conditions of the
Executive’s Employment with the Employer.
 
6.7 Waiver.  No consent or waiver, express or implied, by either party to or of
any breach or default by the other party in the performance by the other of its
obligations herein will be deemed or construed to be a consent or waiver to or
of any breach or default of the same or any other obligation of such
party.  Failure on the part of any party to complain of any act or failure to
act, or to declare either party in default irrespective of how long such failure
continues, will not constitute a waiver by such party of its rights herein or of
the right to then or subsequently declare a default.
 
6.8 Severability.  If any provision contained herein is determined to be void or
enforceable in whole or in part, it is to that extent deemed omitted.  The
remaining provisions will not be affected in any way.
 
6.9 Amendment.  This Agreement will not be amended or otherwise modified except
by a written notice of even date herewith or subsequent hereto signed by both
parties.
 
6.10 Survival.  Notwithstanding the termination of this Agreement and the
Executive’s employment, the provisions of Sections 3.1, 3.2, 3.3, 3.6, 4 and of
Schedule “A” to this Agreement will survive such termination and be continuing
obligations.
 
6.11 Further Assurances.  Each of the parties agrees to execute such further and
other documents and instruments and to do such further and other things as may
be necessary to implement and carry out the intent of this Agreement.
 
6.12 Governing Law.  This Agreement is subject to and governed by the laws of
the State of Nevada.
 
6.13 Headings.  The headings of the sections and subsections herein are for
convenience only and will not control or affect the meaning or construction of
any provisions of this Agreement.
 
6.14 Understanding.  The Executive represents and warrants that he has read,
understands, agrees with all the provisions of this Agreement and has obtained
independent legal advice with respect to it or waives such advice.
 
6.15 Execution in Several Counterparts.  This Agreement may be executed by
facsimile and in several counterparts, each of which will be deemed to be an
original and all of which will together constitute one and the same instrument.


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
GRID PETROLEUM CORP.
 
Per:           
 
Authorized Signatory
 
SIGNED, SEALED and DELIVERED by PAUL WATTS in the presence of:
 
 
 
/s/ Paul Watts
Signature
 
Paul Watts
Print Name
 
 
Address
 
 
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
PAUL WATTS



 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
NON-DISCLOSURE PROVISIONS


 
1.  
CONFIDENTIAL INFORMATION AND MATERIALS

 
 
(a)
“Confidential Information” will mean, for the purposes of this Agreement,
non-public information which the Employer designates as being confidential or
which, under the circumstances surrounding disclosure ought reasonably to be
treated as confidential.  Confidential Information includes, without limitation,
information, whether written, oral or communicated by any other means, relating
to released or unreleased the Employer software or hardware products, the
marketing or promotion of any product of the Employer, the Employer business
policies or practices, and information received from others which the Employer
is obliged to treat as confidential.  Confidential Information disclosed to the
Executive by any subsidiary and/or agents of the Employer is covered by this
Agreement.

 
 
(b)
Confidential Information will not include that information defined as
Confidential Information hereinabove which the Executive can exclusively
establish:

 
 
(i)
is or subsequently becomes publicly available without breach of any obligation
of confidentiality owed by the Employer;

 
 
(ii)
became known to the Executive prior to disclosure by the Employer to the
Executive;

 
 
(iii)
became known to the Executive from a source other than the Employer other than
by the breach of any obligations of confidentiality owed to the Employer; or

 
 
(iv)
is independently developed by the Executive.

 
 
(c)
Confidential Materials will include all tangible materials containing
Confidential Information, including, without limitation, written or printed
documents and computer disks or tapes, whether machine or user readable.

 
2.
RESTRICTIONS

 
 
(a)
The Executive will not disclose any Confidential Information to third parties
during the term of this Agreement or following the termination of this
Agreement, except as provided herein.  However, the Executive may disclose
Confidential Information during bona fide execution of the Duties or in
accordance with judicial or other governmental order, provided that the
Executive will give reasonable notice to the Employer prior to such disclosure
and will comply with any applicable protective order or equivalent.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
The Executive will take reasonable security precautions, at least as great as
the precautions it takes to protect his own confidential information, to keep
confidential the Confidential Information, as defined hereinabove.

 
 
(c)
Confidential Information and Materials may be disclosed, reproduced, summarized
or distributed only in pursuance of the business relationship of the Executive
with the Employer, and only as provided hereunder.  The Executive agrees to
segregate all such Confidential Materials from the materials of others in order
to prevent co-mingling.

 
3.
RIGHTS AND REMEDIES

 
 
(a)
The Executive will notify the Employer immediately upon discovery of any
unauthorized use or disclosure of Confidential Information or Materials, or any
other breach of this Agreement by the Executive, and will co-operate with the
Employer in every reasonable manner to aid the Employer to regain possession of
said Confidential Information or Materials and prevent all such further
unauthorized use.

 
 
(b)
The Executive will return all originals, copies, reproductions and summaries of
or relating to the Confidential Information at the request of the Employer or,
at the option of the Employer, certify destruction of the same.

 
 
(c)
The parties hereto recognize that a breach by the Executive of any of the
provisions contained herein would result in damages to the Employer and that the
Employer could not be compensated adequately for such damages by monetary
award.  Accordingly, the Executive agrees that in the event of any such breach,
in addition to all other remedies available to the Employer at law or in equity,
the Employer will be entitled as a matter of right to apply to a court of
competent jurisdiction for such relief by way of restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

 
4.
MISCELLANEOUS

 
 
(a)
All Confidential Information and Materials are and will remain the property of
the Employer.  By disclosing information to the Executive, the Employer does not
grant any express or implied right to the Executive to or under any and all
patents, copyrights, trademarks, or trade secret information belonging to the
Employer.

 
 
(b)
All obligations created herein will survive change or termination of any and all
business relationships between the parties.

 
 
9

--------------------------------------------------------------------------------

 
 